Exhibit 17.1 July 27, The Chairman of the Board The Lead Independent Director Duke Energy Corporation 526 South Church Street Charlotte, North Carolina 28202 Dear Mr. Rogers and Ms. Gray: The actions taken by legacy board members of Duke Energy Corporation (“Duke”) during the July 2, 2012 meeting of Duke’s new Board of Directors, and after, have revealed serious issues in Duke’s corporate governance practices and procedures. I believe that I cannot effectively serve as a member of the Board in light of these issues. Therefore, in the best interest of Duke’s shareholders, and in accordance with Section 3.05 of the Company’s By-Laws, I hereby resign from my position on the Board of Directors of Duke, including from all Board committees of which I am a member, effective immediately. As a result of these corporate governance issues, Duke is now under tremendous scrutiny by the media, markets and regulators. I believe that Duke needs to take immediate action to rectify these issues by thoroughly assessing its corporate governance practices and addressing any deficiencies. I also believe the Board should take a leadership role in the development and execution of the Company’s strategy in dealing with the myriad problems caused by the actions taken at the July 2, 2012 meeting and after. Finally, I believe that the Board should immediately identify and adopt a process for selecting a new CEO, and institute that process as soon as possible. Only after taking these immediate steps will the Board be able to work together for the best interests of Duke’s shareholders. Sincerely, /s/ John D. Baker John D. Baker II 2 CC: The Company Secretary Duke Energy Corporation 526 South Church Street Charlotte, North Carolina 28202 S. Finley, Jr., Chairman William Thomas Culpepper, III, Commissioner Bryan E. Beatty, Commissioner ToNola D. Brown-Bland, Commissioner Susan Warren Rabon, Commissioner Lucy T. Allen, Commissioner North Carolina Utilities Commission Dobbs Building 430 North Salisbury Street
